Exhibit 10.8
 


 


 


 
EMPLOYEE STOCK OPTION
 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 


 
INCENTIVE STOCK OPTION GRANT NOTICE
 


 
Itron, Inc. (the "Company") hereby grants to Participant an Option (the
"Option") to purchase shares of the Company's Common Stock.


Participant:
Grant Date:
Number of Shares Subject to Option:
Grant Price (per Share):
Option Expiration Date:
Type of
Option:                                                                                    Incentive
Stock Option
Vesting and Exercisability Schedule:
33-1/3% of the Option will vest and become exercisable on the one-year
anniversary of the Grant Date. An additional 33-1/3% of the Option will vest and
become exercisable each year thereafter so that the entire Option will be fully
vested and exercisable three years from the Grant Date.



Additional Terms:  The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this "Grant Notice"), the Stock Option
Agreement, and the Company's Amended and Restated 2000 Stock Incentive Plan (the
"Plan"), which are attached to and incorporated into this Grant Notice in their
entirety.





I accept the Option subject to the terms and conditions

stated herein.









Attachments:
1.  Stock Option Agreement
2.  2000 Stock Incentive Plan
3.  Plan Summary




 
 

--------------------------------------------------------------------------------

EMPLOYEE STOCK OPTION

AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
STOCK OPTION AGREEMENT
 

Pursuant to your Stock Option Grant Notice (the "Grant Notice"), Itron, Inc. has
granted you an Option under its Amended and Restated 2000 Stock Incentive Plan
(the "Plan") to purchase the number of shares of the Company's Common Stock
(“Stock”) indicated in your Grant Notice (the "Shares") at the Grant Price
indicated in your Grant Notice.  Capitalized terms not expressly defined in this
Stock Option Agreement or the Grant Notice have the same definitions as in the
Plan.
 
The details of the Option are as follows:
 
1.           Vesting and Exercisability.  Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice.
 
2.           Securities Law Compliance.  At the present time, the Company has an
effective registration statement with respect to the Shares.  The Company
intends to maintain this registration but has no obligation to do so.  In the
event that such registration ceases to be effective, you will not be able to
exercise the Option unless exemptions from registration under federal and state
securities laws are available, which exemptions from registration are very
limited and might be unavailable.  The exercise of the Option must also comply
with other applicable laws and regulations governing the Option, and you may not
exercise the Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.


3.           Method of Exercise.  You may exercise the Option upon notice and
payment of the Grant Price by any of the following methods, unless disallowed by
law:
 
(a)           broker assisted exercise;
 
(b)           Stock already owned by you; or
 
(c)           cash.
 
You may elect to receive the proceeds of the exercise in either cash or Stock
provided however, that if you take the proceeds in cash, you may not have the
benefit of the intended tax treatment of this option as an Incentive Stock
Option.
 
4.           Term of Option. This Option shall expire ten years from the Grant
Date thereof, but shall be subject to earlier termination as follows:
 
(a)           Unvested Options.  In the event Participant ceases to be an
employee of the Company for any reason, the unvested portion of the Option shall
terminate immediately.
(b)           Vested Options.

 

1)           In the event Participant ceases to be an employee of the Company
for any reason other than death, Disability, Retirement, or Cause, the vested
portion of the Option shall remain exercisable until the earlier of (i) 90 days
after the date the Participant ceases to be an employee of the Company or (ii)
the date on which the Option expires by its terms.
 
2)           Death or Disability.  In the event of the death or Disability of
the Participant while an employee of the Company, the vested portion of the
Option shall remain exercisable until the earlier of (i) one year following the
date of death or Disability of the Participant or (ii) the date on which the
Option expires by its terms.  Upon death of Participant, the exercisable portion
of the Option may be exercised by the personal representative of the
Participant’s estate, the person(s) to whom the Participant’s rights under the
Option have passed by will or the applicable laws of descent and distribution,
or the beneficiary designated pursuant to the Plan.
 
3)           Retirement.  In the event of the Retirement of the Participant
while an employee of the Company, the vested portion of the Option shall remain
exercisable until the earlier of (i) three years following the date of
Retirement or (ii) the date on which the Option expires by its terms.  For
purposes of this Stock Option Agreement, “Retirement” means retirement on or
after the earlier of (i) age 65 or (ii) age 55 plus ten years of employment with
the Company.
 

4)           Cause.  The unvested and vested portion of the Option will
automatically expire at the time the Company first notifies you of your
termination of employment for Cause, unless the Plan Administrator determines
otherwise.  If your employment relationship is suspended pending an
investigation of whether you will be terminated for Cause, all your rights under
the Option likewise will be suspended during the period of investigation.  If
any facts that would constitute termination for Cause are discovered after your
Termination of employment, any Option you then hold may be immediately
terminated by the Plan Administrator.
 
Notwithstanding anything to the contrary contained herein, assuming the Option
does not otherwise expire by its terms, to qualify for the beneficial tax
treatment afforded Incentive Stock Options, the Option must be exercised within
1) three months after termination of employment for reasons other than death;
and 2) one year after termination of Service due to death or Disability.
 
It is your responsibility to be aware of the date the Option terminates.

--------------------------------------------------------------------------------




5.           Limited Transferability.  During your lifetime only you can
exercise the Option.  The Option is not transferable except by will or by the
applicable laws of descent and distribution, except to the extent permitted by
the Plan Administrator.  The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate.
 
6.           Withholding Taxes. As a condition to the exercise of any portion of
the Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
 
7.           Option Not an Employment or Service Contract.  Nothing in the Plan
or any award under the Plan will be deemed to be an employment contract or limit
in any way the right of the Company to terminate your employment at any time,
with or without cause.
 
8.           Binding Effect.  This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
 
9.           Incentive Stock Option Qualification.  All or a portion of the
Option is intended to qualify as an Incentive Stock Option under federal income
tax law, but the Company does not represent or guarantee that the Option
qualifies as such.
 
If the aggregate Fair Market Value (determined as of the Grant Date) of the
shares of Common Stock subject to the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options.  A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.
 
10.           Notice of Disqualifying Disposition.  To obtain certain tax
benefits afforded to Incentive Stock Options, you must hold the Shares issued
upon the exercise of the Option for two years after the Grant Date and one year
after the date of exercise.  You may be subject to the alternative minimum tax
at the time of exercise.  You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares.  By accepting the Option, you
agree to promptly notify the Company if you dispose of any of the Shares within
one year from the date you exercise all or part of the Option or within two
years from the Grant Date.
 

 
 

--------------------------------------------------------------------------------

 
